Citation Nr: 1706625	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-10 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease, thoracic spine.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1997 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The New York, New York RO subsequently acquired jurisdiction.

The Board remanded this matter in October 2013 for further evidentiary development.


The Veteran has been granted service connection for plantar fasciitis, right foot.  See February 2010 rating decision.

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board will consider the Veteran's claim in terms of any evidence of any disability of the left foot.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDINGS OF FACT

1.  The thoracic spine disability is manifested primarily by tenderness and pain on motion.  Remaining functional flexion is better than 60 degrees and the combined range of motion is better than 120 degrees.  There is no abnormal contour.

2.  The Veteran has not had incapacitating episodes characterized by doctor-prescribed bed rest.

3.  Pes planus was noted on entry into service.

4.  There was no worsening of the Veterans' preexisting pes planus of the left foot during service.

5.  Other left foot disability was not manifest during service and is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative disc disease of the thoracic spine have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5242, 5243 (2016).

2.  Preexisting pes planus of the left foot was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

3.  Other left foot disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2008.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes the Veteran's service treatment records, VA treatment records, and statements of the Veteran.  The Veteran underwent VA medical examinations of his back in May 2008 and July 2008.  The examination reports reflect that the examiners interviewed and examined the Veteran, documented his current disability, and provided sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board's remand of October 2013 ordered a VA medical examination to evaluate the current severity of the Veteran's back disability and the nature of any current left foot disability.  The Veteran was notified by a letter of March 18, 2016 that he would be contacted for the scheduling of a VA examination.  The Veteran failed to report for a VA examination scheduled for April 21, 2016.  The Veteran has not demonstrated good cause for his failure to appear.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2016).  An "original claim" is an initial application on a form prescribed by the Secretary.  See 38 C.F.R. § 3.160(b) (2016).  The April 2016 examination was scheduled in conjunction with the Veteran's original compensation claim filed in April 2008.  Therefore the Veteran's claims for a higher initial rating for the grant of service connection for degenerative disc disease of the thoracic spine and for service connection for a left foot disability will be decided on the basis of the evidence of record.

The Board finds that the RO substantially complied with the Board's remand instructions of October 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand, the RO updated VA treatment records to the file, the Veteran was scheduled for a VA examination to determine the current severity of his service-connected back disorder and the nature of any current left foot disability, and the claim was readjudicated by an SSOC of June 2016.  The Veteran argues that, because the VA examinations ordered by the Board did not occur as a result of the Veteran's failure to report, the directions of the Board'sOctober 2013  remand have not been met.  See Veteran's post-remand brief of January 2017.  A veteran's failure to report for an examination without good cause does not negate VA's compliance with the Board's remand orders.  As discussed above, the law provides that the Veteran's case will be decided on the basis of the evidence of record following his failure to appear without good cause for a scheduled VA examination.  

With respect to the duty to assist, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.


Degenerative disc disease, thoracic spine

Rating criteria

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Staged ratings are appropriate if the factual findings show distinct time periods in which the service-connected disability exhibited symptoms warranting different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2016).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  See 38 C.F.R. § 4.45 (2016).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, and a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology, is possible.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Although pain may cause functional loss, pain itself does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.   The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The prohibition of "pyramiding" pursuant to 38 C.F.R. § 4.14 does not preclude consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code (DC) 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  See 38 C.F.R. § 4.71a , DC 5003, Note 1 (2016).

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 (2016).
For the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1) (2016).

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.

It is the Board's responsibility to evaluate the assembled evidence.  See 38 U.S.C.A. § 7104(a) (2016).  All information and lay and medical evidence of record in a case will be considered.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation that is consistent with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3 (2016).


Analysis

The Veteran's has been assigned a 10 percent disability rating, effective February 2, 2008, for degenerative disc disease, thoracic spine.  See October 2008 rating decision.  The Veteran's disability is rated under DC 5243, which relates to intervertebral disc syndrome.  Based on the competent and relevant evidence of record, the Board will consider the Veteran's disability under the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome to determine if there is a basis to increase the assigned rating.

The current evaluation contemplates pain on motion.  It is also consistent with limitation of flexion to 61 degrees or a combined range of motion better than 120 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 60 degrees or less or a combined range of motion not greater than 120 degrees.  In addition, the Board must consider whether there is abnormal contour or prescribed bed rest.

The Veteran underwent a VA examination for his back in May 2008.  The Veteran reported the symptoms of stiffness, weakness, and pain for eight years.  He described a constant, aching pain in the lower back that does not travel.  He characterized the pain's severity as a 4 on a scale of 1 to 10.  The Veteran reported that the pain is elicited by physical activity and relieved by rest.  He stated that he can function with the pain without the aid of any medication and had no functional impairment.  He treated his back with Mobic and Tylenol as needed.

The range of motion (ROM) of his thoracic lumbar spine was the following degrees: flexion (90 degrees), extension (30 degrees), right lateral flexion (30 degrees), left lateral flexion (30 degrees), right rotation (30 degrees), and left rotation (30 degrees).  The combined range of motion of the thoracolumbar spine was 240 degrees.  Upon repeated testing there was no pain, fatigue, weakness, or lack of endurance related to the Veteran's lumbar and thoracic spine.

Upon examination of the thoracic-lumbar spine, there was no radiation of pain on movement, no muscle spasms, and no tenderness to palpation.  Both straight leg raises from the left and right were negative, and the Veteran's lumbar spine was not fixed or ankylosed.  Inspection of his spine revealed normal position of head, normal symmetry in appearance, normal symmetry of spinal motion, and normal curvatures of the spine.  There were no signs of intervertebral disc syndrome of the cervical or lumbar spine, to include any sensory deficit or motor weaknesses.  The Veteran was noted to have thoracic degenerative disc disease with pain."  The examiner stated that there was "no pathology to render a diagnosis."  The interpretation of multiple imaging views of the thoracic spine indicated good alignment throughout, with disc spaces preserved and vertebral body height maintained.  The impression was "negative thoracic spine."  See May 2008 VA examination report.

The Veteran underwent a VA examination in July 2008.  The report noted that thoracic degenerative disc disease had been diagnosed eight years ago.  Current symptoms were noted to include stiffness and pain.  The pain, located in the middle and lower thoracic spine, was reported to occur on an intermittent basis and without radiation to other anatomical regions.  The Veteran described the pain as aching and occasionally sharp, with a severity level of 7 on a scale of 1 to 10.  The pain is elicited with physical activity and relieved with rest.  The Veteran stated that he was able to function with these measures.  There was no evidence of physician-recommended incapacitation, other types of treatment, history of surgery functional impairment, or prosthesis.

Physical examination of the thoracic and lumbar spine revealed no radiation of pain on movement or muscle spasm.  There was palpable tenderness of the spinous processes and surrounding paravertebral musculature between T8 and T12.  There was no palpable tenderness of the lumbar spinous processes or paravertebral musculature.  The sacroiliac joints were non-tender to palpation.  The straight leg-raising test was negative bilaterally in the supine and sitting positions.  There was no ankylosis or deformity.

Range of motion testing showed the following degrees of limitation: flexion (90 degrees), extension (30 degrees), right lateral flexion (30 degrees), left lateral flexion (30 degrees), right rotation (30 degrees), and left rotation (30 degrees).  The combined range of motion of the thoracolumbar spine was 240 degrees.  After repetitive motion, the range of motion of the lumbar spine was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Additional limitation was 0°.

Examination of the entire cervical thoracic and lumbar spine revealed a normal head position, symmetry in appearance and motion, and normal curvatures without sign of scoliosis, abnormal lordosis, or kyphosis.  Furthermore, there was no evidence of intervertebral disc syndrome or specific spinal nerve root involvement.  See July 2008 VA examination report.

In September 2008, the Veteran reported pain in the low back and left knee.  Upon physical examination, he was able to bend and touch his toes.  See September 2008 VA treatment record.

In March 2009, the Veteran reported intermittent mid-back pain.  See March 2009 VA treatment record.  In April 2009, the Veteran presented with mid-low back pain with "decreased lumbar rom flexibility."  The range of motion of the "L-spine" was reported as "L-spine ff 8 inches from second finger to floor."  No range-of-motion limit in degrees for forward flexion was cited.  See April 2009 VA treatment record.

A May 2009 MRI of the spine indicated mild straightening of normal cervical lordosis.  There was no evidence of spondylolisthesis, and vertebral body heights were maintained.  A few endplate changes were present.  The vertebral bone marrow signal was unremarkable.  There was multilevel loss of disc space height as well as multilevel loss of T2 disc signal.  There was no evidence of abnormal cord signal.  Upon evaluation of the individual disc levels for the Tl/T2 level, there was evidence on the sagittal images of severe disc space height loss and desiccation as well as uncovertebral joint disease resulting in bilateral moderate-severe neural foraminal narrowing.  The visualized paraspinal soft tissues were unremarkable.

In July 2009, it was noted that the Veteran had a longstanding history of upper thoracic to upper lumbar back pain with no radicular symptoms.  See July 2009 VA treatment record.  A VA treatment record of October 2009 notes an impression of "mild multilevel degenerative disc disease most prominently at Tl/T2 where uncovertebral point disease causes moderate-severe bilateral neural foraminal narrowing."  In November 2009, the Veteran reported back pain of "5" in general and "9" when it "locks up."  See November 2009 VA treatment record.  A November 2009 MRI of T12-L1 indicated no disc herniation, central canal stenosis, or neural foraminal stenosis.

A January 2010 VA treatment record notes the Veteran's complaint of severe, stabbing pain (7-9 on a scale of 1-10), described as localized "over the R & L paraspinal areas of the mid-thoracic spine."  The constant mid-thoracic pain was reported to be aggravated by lifting and by sleep position.  The onset was stated to be 2006.  It was noted that the mid-thoracic pain may increase sleep latency.

A VA treatment record of April 2010 notes the Veteran's chronic back pain.  By a filing of April 2011, the Veteran reported "sharp to throbbing" back pain that impairs sleep, prohibits running, and becomes painful after short walks and long standing.

In June 2012, the Veteran reported a flare-up caused by "excessive gardening."  The VA clinician noted that the Veteran had "upper thoracic pain consistent with facet joint pain" and that "thoracolumbar pain seems more consistent with myofascial pain."  See June 2012 VA treatment record.  VA treatment records of August 2014 note "no CVA tenderness" of the back and the Veteran's report of occasional back pain.  In May 2016, the Veteran reported chronic back pain.  See May 2016 VA treatment record.

The preponderance of the evidence is against finding that there is forward flexion of the thoracolumbar spine to 60 degrees or less, that the combined range of motion of the thoracolumbar spine is 120 degrees or less, or that muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Except for one report of "decreased lumbar rom flexibility" in April 2009, the evidence of record shows the Veteran to not exhibit the limited range of motion that would warrant a higher rating of 20 percent.  More specifically, his remaining functional motion is better than 60 degrees and the combined range of motion is better than 120 digress.  Therefore the Veteran is not entitled to a disability rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.

He has had no incapacitating episodes over a 12 month period due to IVDS within the VA definition of an incapacitating episode.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243 (2015).  Therefore the Veteran is not entitled to an increased rating at any point during the period under review on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The competent and probative evidence of record suggests that the Veteran's disability of the thoracic spine has not changed appreciably during the period on appeal.  There are no medical findings and other evidence that would allow for the assignment of a disability rating greater than 10 percent for the period here under consideration.  Because the Veteran's thoracic spine symptomatology has remained relatively stable throughout the period, there is no basis for awarding the Veteran a disability rating other than the currently assigned 10 percent.

The Veteran has not been found to have any radiculopathy, bowel or bladder impairment, or other neurologic abnormality associated with his degenerative disc disease of the thoracic spine.

In reaching the above conclusions with respect to the Veteran's appeal, the Board has not overlooked the Veteran's statements with regard to flare-ups and the severity of his disability.  For example, the Veteran reports impairment with activities such as sleep, short walks, running, and long standing.  See Veteran's statement of April 2011.  He has called the pain severe.  See January 2010 VA treatment record.  The Veteran is competent to report on matters of which he has firsthand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and treatment reports, including functional impairment due to pain.  However, nothing suggests that his functional impairment approximates that required for a higher evaluation.

The objective medical findings and opinions of the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight than the Veteran's statements as to the disability at its most severe.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Veteran's lay testimony is outweighed by the medical opinion of record, which considered the Veteran's reported symptoms and did not find additional limitations after three repetitions of range of motion.  The current evaluation contemplates pain on motion and some limitation of motion.  The issue with respect to 38 C.F.R. §§ 4.40 and 4.45 is at what point pain or some other factor functionally limits the Veteran's motion.  There is no evidence that the Veteran has demonstrated pain (which additionally limits function) sufficient to warrant a higher evaluation under any relevant diagnostic code.  See Mitchell v. Shinseki, 25 Vet. App. 33 (2011).

The Board finds that a preponderance of the evidence is against an increased evaluation for the Veteran's back disability.  The current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his service-connected disability.  The 10 percent evaluation currently assigned for painful motion contemplates periarticular pathology productive of painful motion.  See 38 C.F.R. § 4.59 (2016).

The Board has considered whether the Veteran's service-connected degenerative disc disease of the thoracic spine presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards and to warrant referral to the appropriate officials for consideration of extra-schedular ratings.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).   In this case, the rating criteria for musculoskeletal system reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than those currently shown by the evidence.  The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case.  The schedular criteria contemplate the Veteran's reports of pain and stiffness of the back.  Higher ratings are available for certain manifestations of the disability, but the preponderance of the evidence of record reflects that those manifestations are not present in this case.

The Board also notes that a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance in which the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has not indicated that he believes the assigned schedular ratings for his other service-connected disabilities to be inadequate or that the schedular criteria for these other disabilities do not adequately describe or reflect his symptomatology.  Nor has the Veteran indicated that his degenerative disc disease of the thoracic spine results in further disability when looked at in combination with his other service-connected disabilities.

Thus the evidence does not support the proposition that the Veteran's degenerative disc disease of the thoracic spine presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Referral of the issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence of record does not show, and the Veteran has not asserted, that he is unemployable because of his service-connected degenerative disc disease of the thoracic spine.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

VA's duty to maximize a claimant's benefits can include consideration of whether his or her disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  The Board notes that, effective February 2, 2008, the Veteran has been granted entitlement to SMC due to the loss of the use of a creative organ.

Service connection for a left foot disability

Criteria of service connection

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West, 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

A veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  If no preexisting condition is noted upon entry into service, the claimant is presumed to have been sound upon entry, and the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The term "noted" denotes only such conditions as are recorded in examination reports.  See 38 C.F.R. § 3.304(b) (2016).  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1) (2016).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which a veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See 38 C.F.R. § 3.306 (a) (2016); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2016).  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate if the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence found to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The determination of whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Reasonable doubt regarding any issue material to the determination of a matter is resolved in a claimant's favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Analysis

The Veteran's entrance examination of June 1997 noted "mild pes planus" and "asymptomatic pes planus."  No other foot pathology was noted upon entry.  The Veteran denied any foot trouble.  He stated at entry that he had been treated for a left ankle sprain in 1989 and had had no problems since then.

A radiologic examination report of June 2000 notes "probably nondisplaced fracture involving the proximal phalanx of the left great toe."  In medical survey forms of May 2003 and May 2005, the Veteran denied having, or having had, foot trouble or impaired use of the feet.

A service treatment record of September 2007 notes a superficial laceration of the left second toe, and the left foot was found to be normal.  A private treatment record of November 2007 states that the Veteran has mild to moderate mid-foot collapse while ambulating.  No foot is specified.  A service treatment record of January 2008 lists "superficial injury - abrasion of left foot" and "plantar fasciitis" on a problem list.  The latter record mentions that the Veteran "has had plantar fasciitis in rt heel."  The left foot is not cited with respect to plantar fasciitis.  The Veteran separated from service in February 2008.  There is no separation examination report of record.

The record does not show, nor does the Veteran contend, that his claimed disability is due to a combat-related injury.  Therefore 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (d), relating to evidence of in-service incurrence of a disease or injury of a combat veteran, are inapplicable.

The Veteran underwent a VA examination in May 2008.  Upon examination, the left foot and toes were normal.  The Veteran's gait was normal, and there was no evidence of flat feet, claw feet, or hammertoes.  With respect to heel disability with pain, plantar fasciitis bilaterally, and an arch disability, the examiner made no diagnosis on the basis that there was no pathology to render a diagnosis.  As to a broken left fifth toe, the examiner made no diagnosis because "the condition and symptoms have resolved."  A VA treatment record of August 2014 notes that the Veteran has bilateral flat feet and a history of plantar fasciitis.

In October 2013, the Board ordered a VA medical examination of the Veteran's left foot.  Because the Veteran failed to report for a scheduled April 2016 VA examination without good cause, the claim shall be evaluated based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2016).

There is no competent evidence relating the plantar fasciitis noted in the Veteran's service treatment records to his current plantar fasciitis.  Furthermore, recurrent symptoms of plantar fasciitis since service are not shown.  Specifically, upon examination in May 2008, the Veteran's left foot was normal.  The Veteran failed to report, without good cause, for a VA medical examination that had been scheduled for an opinion as to any relationship between current left foot symptoms and an injury during service.

The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case, the Veteran is not competent to associate his plantar fasciitis symptoms or other left foot symptoms with the plantar fasciitis noted during service, and there are no applicable Jandreau exceptions.  See 38 C.F.R. § 3.159(a)(1) (2016); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's entrance examination of June 1997 noted "mild pes planus" and "asymptomatic pes planus."  No other foot symptoms were noted upon entry.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2016).

The competent and probative evidence of record is against finding that the pes planus of the left foot noted on the Veteran's entrance examination report underwent a permanent worsening beyond normal progression during the Veteran's active service.  While a private treatment record of November 2007 stated that the Veteran has mild to moderate mid-foot collapse while ambulating, no pes planus symptoms were noted in an examination report dated one month before the Veteran's service separation.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See 38 C.F.R. § 3.306 (a) (2016); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  The Board finds that the Veteran's pre-existing pes planus of the left foot did not increase in severity during his period of active service.  Aggravation is not presumed, and it is not shown by the evidence.  See Sondel v. West, 13 Vet. App. 213 (1999).

ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative disc disease, thoracic spine is denied.

Service connection for a left foot disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


